                                                                             FILED
                                                                               JUN 2 1 2019
                    IN THE UNITED STATES DISTRICT COURT
                                                                            Clerk, U.S District Court
                        FOR THE DISTRICT OF MONTANA                            District Of Montana
                                                                                   GrMtFalls
                              BILLINGS DIVISION

 IAN ELLIOT and JOSEPH V,                                 CV 15-107-BLG-JTJ
 WOMACK, Special Administrator of the
 Estate of Ada E. Elliot,

                          Plaintiffs,                           ORDER

           vs,

 CINDY M. ELLIOT and ELLIOT AND
 ASSOCIATES,

                          Defendants,


      The Court conducted a hearing on all of the pending motions on

June 20, 2019, For the reasons discussed in open court,

      IT IS HEREBY ORDERED:

      1.         Plaintiff Ian Elliot's Motion for Preliminary Injunction (Doc. 105- I)

is DENIED.

      2,         Plaintiff Ian Elliot's Motion to Expedite the Trial (Doc. 105-2) is

DENIED.

      3.         Joseph V. Womack's Motion for Substitution of Party (Doc, 110-1) is

GRANTED, The caption in this case shall be modified as set forth above to

substitute Joseph V. Womack as a Plaintiff in place of the Estate of Ada Elliot.
      4.    Joseph V. Womack's Motion Vacate Scheduling Order (Doc. 110-2)

is GRANTED. All deadlines in the Court's Scheduling Order of January 9, 2019,

are VACATED, including the trial set for November 12, 2019.

      5.    Joseph V. Womack's Motion to Stay Further Proceedings

(Doc. 110-3) is GRANTED. All proceedings in this case shall be STAYED

pending further order of the Court. Womack shall file a status report with the

Court on or before August 15, 2019.

      DATED this 21st day of June, 2019.




                                                                _,   .•/       ;.>"      l-,.   ,_
                                      '-~._          /~~-,,__--~---- ---   ---- -:=--~
                                              " - ""--John1ohnston
                                                      United States Magistrate Judge




                                                 2
